IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 535
                                         :
APPOINTMENT TO THE CRIMINAL              : CRIMINAL PROCEDURAL RULES
PROCEDURAL RULES COMMITTEE               :
                                         : DOCKET


                                      ORDER

PER CURIAM

         AND NOW, this 8th day of December, 2021, the Honorable Garrett D. Page,

Montgomery County, is hereby appointed as a member of the Criminal Procedural Rules

Committee for a term of five years, commencing January 1, 2022.